SENTENCIA
Apareciendo de los autos originales de este caso que la sentencia en el mismo fue dictada por el tribunal de instancia en 15 de junio de 1962; que la misma fue archivada y noti-ficada a las partes ese mismo día; que el recurrente radicó una moción de reconsideración de dicha sentencia en 25 de junio de 1962 y que a moción de dicho recurrente de 11 de julio de dicho año, dicha moción se señaló para ser vista en 17 de agosto siguiente y en dicha fecha, después de oir al recurrido, el tribunal de instancia declaró dicha moción sin lugar; que a solicitud del recurrente dicho tribunal volvió a señalar otra vista de la referida moción para el 14 de septiembre de 1962 cuando se discutió por los abogados de las partes; que en 23 de noviembre de 1962 el tribunal de instancia concedió 30 días al recurrente para presentar el récord taquigráfico de las vistas del caso en su fondo; que en 2 de enero de 1963 el tribunal de instancia declaró sin lugar la referida moción de reconsidera-ción y reiteró su dictamen el día 14 de dicho mes; que en 17 de enero de 1963 el recurrente radicó el escrito de revisión en este caso ante este Tribunal; y
Visto lo dispuesto por la Regla 47 de las Reglas de Procedi-miento Civil y el dictamen de este Tribunal en Franceschi v. *144Municipio de Juana Díaz, 88 D.P.R. 389, (1963) se declara sin lugar el recurso de revisión en este caso por falta de jurisdic-ción.
Así lo pronunció y manda el Tribunal y firma el señor Juez Presidente.
(Fdo.) Luis Negrón Fernández Juez Presidente
Certifico:
(Fdo.) Ignacio Rivera Secretario